DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application JP2017019890 was received on 07/23/2019.
3.	The present application is a national stage entry of PCT/JP2018/000420 filed 01/11/2018.

Response to Arguments/Amendments
4.	Regarding the objection to the Title (see section 4 of the Office Action dated 12/21/2020), the Applicant’s amendments have been fully considered; the newly proposed title overcomes the previous objection, which has been withdrawn. 

5.	Regarding the 35 U.S.C. §112(b) rejection of claim 4 (see section 5 of the Office Action dated 12/21/2020), the Applicant’s cancellation of claim 4 renders the previous rejection moot; it has been withdrawn. 

6.	Regarding the prior art rejection, the Applicant’s arguments regarding the amended claims (see pp. 7 – 9 of the Applicant’s Remarks dated 03/19/2021) have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. See section 9 below for further details. 

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sameer Gokhale (Reg. No. 628618) on 07/01/2021.
Claims 5 and 6 have been amended as follows (changes indicated):

Claim 5. (Currently Amended)  A transfer method in a transfer apparatus for transferring data from a source which distributes data according to a transmission control protocol (TCP) to a plurality of sinks which process the distributed data, comprising steps of:
receiving a packet from the source;

transferring the received packet to a first sink which requests distribution according to the TCP; and
reading the data from the buffer and transferring the read data to a second sink which requests distribution according to a user datagram protocol (UDP),
determining that there is data that has not been received yet based on the TCP sequence number, 

after detecting data corresponding to the loss information is not received even after waiting a predetermined period of time, reading data received after the loss information from the buffer.

Claim 6. (Currently Amended)  A non-transitory computer-readable recording medium having a program stored thereon for causing a computer to execute a transfer method, for transferring data from a source which distributes data according to a transmission control protocol (TCP) to a plurality of sinks which process the distributed data, comprising:
receiving a packet from the source;

transferring the received packet to a first sink which requests distribution according to the TCP; and
reading the data from the buffer and transferring the read data to a second sink which requests distribution according to a user datagram protocol (UDP),
determining that there is data that has not been received yet based on the TCP sequence number, 

after detecting data corresponding to the loss information is not received even after waiting a predetermined period of time, reading data received after the loss information from the buffer.

REASONS FOR ALLOWANCE
8.	Claims 1 – 2 and 5 - 6 are allowed.
Reasons For Allowance Over Prior Art
9.	The following is an examiner’s statement of reasons for allowance:
e independent claims are directed towards the idea of protocol conversion from a single TCP source to multiple TCP and/or UDP sinks. This is known in the art (see e.g. Blumenthal (US 20170012861 A1), who discloses this). The independent claims have been amended to incorporate a particular method of responding to packet loss. This includes storing loss information when a gap in the received TCP sequence numbers occur; reading buffered data (to send) prior to the data indicated as lost, and after a predetermined period of time, reading buffered data after the data indicated as lost (to send). Storing loss information in this context is known in the art (see Venkatsuresh (US 20170063498 A1), who discloses storing duplicate ACKs as a method of acknowledging lost packets), however, the following steps were not found in the prior art in a similar context. The claims require reading buffered data until determining that there is missing data (based on TCP sequence numbers), storing loss information, reading prior data from the buffer—data that has presumably already been read—and then reading subsequent data. This was not found in the prior art in a similar context to the claimed invention. The Examiner believes that the cited prior art is the best available, and believes that one of ordinary skill in the art would not have found it obvious to combine with another reference(s) such that the independent claims would be taught. Therefore claims 1 – 2 and 5 - 6 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion



	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.S./Examiner, Art Unit 2464  

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464